DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     OLIVER KAMM, a/k/a O.E.K.,
                             Appellant,

                                     v.

               BROWARD COUNTY SHERIFF’S OFFICE,
                          Appellee.

                               No. 4D19-3093

                               [June 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. RP018-0003107 (21).

   Kendra E. Parris of Parris Law, P.A., Orlando, for appellant.

  Kristin G. MacKenzie, Assistant General Counsel, Office of General
Counsel, Broward County Sheriff’s Office, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.